DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
3.	Applicant’s election without traverse of Species 1, Figures 3-6 in the reply filed on 7/18/2022 is acknowledged.
4.	No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/2022.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-9, 11, 13-17, 20, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velserbroek (NL 9301797).
Velserbroek discloses a load carrier coupling for the releasable securing of a rear load carrier, which has a supporting base for placing a load thereon, on a coupling body, configured in particular as a coupling ball, of a motor vehicle trailer coupling, the load carrier coupling comprising: a base (1) which forms the supporting base or is provided for holding the supporting base, wherein a clamping device comprising two clamping parts (4, 6) is arranged on the base and is adjustable by an actuating device (7+15) between an open position provided for inserting the coupling body into an intermediate space between the clamping parts and for removing the coupling body from the intermediate space (Fig. 4) and a clamping position provided for clamping the coupling body (Fig. 7), wherein the clamping parts are at a greater distance from each other in the open position for the insertion and removal of the coupling body than in the clamping position (Fig. 4, Fig. 7; ), wherein at least one of the clamping parts is mounted movably with respect to a stop surface (underside of flat top of 5) using a bearing arrangement having at least two degrees of freedom of movement which differ from one another (9; see Figs, 4-7; vertical sliding + rotation), and therefore said clamping part is adjustable by the coupling body, which is supported on the other clamping part, for alignment with the coupling body during a final portion of movement of the clamping device in order to take up the clamping position with respect to the stop surface (see Figs, 4-7; functional recitation).  
Velserbroek further discloses a stop surface that is stationary in relation to a component of the actuating device (flat top of 5 stationary with respect to opening 15); the at least one stop surface and the bearing arrangement are arranged on the base of the load carrier coupling and/or the actuating device (see Figs. 4-7); the bearing arrangement and the at least one stop surface as well as the clamping part are supported by the bearing arrangement and are arranged on the base and the other clamping part is adjustable via the actuating device between the clamping position and the open position (see Figs. 4-7); {10545387: }2 the at least two degrees of freedom of movement comprise at least one degree of freedom of translation and at least one degree of freedom of rotation (see Figs. 4-7; vertical translation + rotation); the clamping part supported on the at least one stop surface by the bearing arrangement is mounted to swivel about a swivel axis and to slide along a sliding axis (via 8/9).
Velserbroek further discloses the bearing arrangement comprises a combined swivel bearing and sliding bearing, wherein the at least one clamping part is swivelled about a swivel axis running through a swivel axis part (8) and the swivel axis part is accommodated in a bearing seat able to slide along a sliding axis (9); the at least one stop surface comprises a bearing surface arranged on a bearing seat of the bearing arrangement (); at least one of the clamping parts (6) is operable by the actuating device (7) and is mounted so that it can be swivelled about a swivel axis (8) between the open position and the clamping position of the clamping device (see Figs. 4-7); the actuating device has a top dead centre gear (screw threads on 7 meet scope of being a gear); at least one of the clamping parts has a form-fitting seat, for form-fit seating of the coupling body (see Fig. 5; form fitting in 6).
Velserbroek further discloses the at least one stop surface and the bearing arrangement are arranged on opposing areas of the clamping part (top versus side, see Figs. 4-7); the base of the load carrier coupling comprises a base housing formed using stamped and bent parts or stamped parts (5 is stamped, or equivalent thereof; product-by-process limitations, see MPEP 2113); a rear load carrier with a load carrier coupling according to claim 1 (Fig. 1); the at least one stop surface comprises a stop surface arranged on an adjustable stop element for setting a distance between the clamping parts in the clamping position and is stationary in relation to a component of the actuating device (); the at least one stop surface comprises a slotted hole of the bearing arrangement (9, see Figs. 4-7);{10545387: }4 at least one of the clamping parts has a form-fitting seat having a spherical ball-shaped and/or circular clamping surface for form-fit seating of the coupling body (form fitting seat on 6, see Fig. 5); and a clamping surface of the clamping part alignable by the coupling body is arranged between the bearing arrangement and the stop element having the stop surface (see Figs. 4-7).


Allowable Subject Matter
8.	Claims 10, 12, 18, 19, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
October 25, 2022